Restrictions on the marketing and use of perfluorooctane sulfonates (debate)
The next item is the report by Mr Schlyter, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council C6-0418/2005 relating to restrictions on the marketing and use of perfluorooctane sulfonates (amendment to Council Directive 76/769/EEC).
Vice-President of the Commission. (DE) Mr President, ladies and gentlemen, I should like to start by thanking the rapporteur, Mr Schlyter, for his hard work on this proposal, which has made it possible to reach agreement with the Council at first reading.
This is an important directive. It is concerned with restricting the marketing and use of perfluorooctane sulfonates (PFOS) and related substances. These substances are persistent, bioaccumulative and toxic. They have the potential to cause unacceptable risks to human health and the state of the environment.
The proposed Directive is based on specific risk assessments and impact assessments of possible measures. It takes into account detailed discussions with all interested parties. The Directive prohibits in principle, with very limited derogation, the marketing and use of PFOS and related substances. Derogations are envisaged for essential applications in small quantities, which do not pose any unacceptable risks according to the opinion of the Commission's Scientific Committee on Health and Environmental Risks.
Large-scale uses - for example in the field of textiles and carpets - have already been discontinued by industry, and this Directive will reliably prevent the reintroduction of such uses.
The proposed Directive will not only ensure the protection of human health and of the environment, but also serve to strengthen the internal market, as it introduces Community-wide harmonised rules for the marketing and use of PFOS and related substances.
With regard to the derogations contained in the proposal, I agree that the use of PFOS and related substances should continue to be permitted in photoresists and photographic materials, when plating with hexavalent chromium and other metals, and in hydraulic fluids, as the risks connected with these uses are acceptable since there are no equivalent alternatives and it is not certain that the toxicological profiles of the alternatives are any better.
With regard to fire-fighting foams, I can agree that the marketing and use of new foams should be prohibited and that a period of 54 months should be granted for the continued use of existing stocks.
On the other hand, I am not prepared, at present, to support the extension of the envisaged restrictions to other perfluorinated alkyl compounds such as PFOA, as this would be premature given the absence of a completed risk assessment and of sufficient knowledge of current uses and alternatives, but we can return to this subject.
By way of conclusion, I should like to say that the transformation process has benefited greatly from the close cooperation between Parliament, the Council and the Commission. The Commission can therefore endorse all the compromise amendments proposed by the rapporteur, Mr Schlyter.
rapporteur. - (SV) Mr President, I would like to start by thanking all the shadow rapporteurs for their very sound and constructive cooperation. It made it possible to find a solution at first reading together with the Council, which also did some good work on this issue.
This solution improves on the Commission's original proposal, and I am pleased to see that the Commission too is now backing the compromise. PFOS and PFOS-related substances are highly fluorinated and extremely difficult to break down. They are additionally very bioaccumulative. We have become aware that chloro-organic compounds are poisonous and cause problems in the environment and we have observed that bromo-organic compounds are hazardous. Fire retardants pose a bigger threat than the fires they were designed to prevent.
It is now the turn of fluoro-organic compounds. They are extremely stable, and the bond between the fluorine and carbon is the strongest in organic chemistry. The properties of stability and surface activity are what have made PFOS a much sought-after chemical. It has, as the Commissioner says, been used for many years in surface treatment for chemicals and textiles. The largest manufacturer realised the risks posed to its workers and to the consumers of its products. Its workers had high levels of the chemical in their bodies, and it decided to withdraw the PFOS product Scotchguard from the market.
The Commission's aim with this proposal was to prevent the re-introduction of PFOS, but the compromise goes further. We now have tougher concentration regulations and we are setting the limit for preparations at 0.005%. This is reasonable, given that its very properties as a surfactant mean that PFOS is used in low concentrations. If the limit were set at 0.1%, there would be a risk of more applications slipping through the legislative net. The definition of surfaces at 1 microgram per square metre shares the same purpose.
Under the compromise with the Council, PFOS is also prohibited in fire-fighting foams. This is entirely logical. There are already alternatives on the market that do not contain fluoro-organic compounds. It is also appropriate to phase out stocks, and, in the compromise, Parliament has extended this phasing-out period to 54 months. Everyone has a vested interest in hastening the phase-out. The large oil fire in the UK that resulted in millions of litres of water being contaminated with PFOS showed the costs of using PFOS. The only way to destroy PFOS is by high-temperature combustion. Everyone can see for themselves how much work is involved in burning millions of litres of water at high temperature.
Chromium plating is the other big area. In this field, the proposal restricts the use of non-decorative hard chromium-plating using hexavalent chromium as the process implement. This exception, moreover, is to be reviewed after an inventory of existing essential uses, which is to be carried out by the Member States within two years. In this area too there are alternatives, such as bigger, enclosed systems, better ventilation and in the future, I hope, also other processes. As far as other exceptions such as photolithography processes and anti-reflective coating and industrial treatments for photographic film are concerned, the quantities in question are very small. Even so, these exceptions too will cease to apply once alternatives are technically and financially feasible.
I would also like to speak about PFOA, which refers to the acids and salts of the same group of substances. In Germany, many people in the Ruhr area know what it is like to have contaminated water. People now have to take their drinking water from tanker vehicles, which is a costly and unsustainable solution. We can attempt to stop these contaminants by means of the codicil that has been added to the compromise on PFOA, according to which the Commission is to analyse and continuously take stock of progress on alternatives. Once there are reliable alternatives, these will replace PFOA. I believe that we are ahead of our time here. We must get to grips with this matter because the next great environmental issue may be fluoro-organic chemistry and the various forms thereof. This is a first step towards protecting people and the environment from a number of these substances.
I would also point out that this is a first reading agreement and that if Parliament were now to support this compromise, that would also mean that the Council would support it and that we should be ready before REACH enters into force. This agreement would then form an annex to REACH. If we were unable to succeed with this agreement tomorrow, the proposal would simply fall, as REACH would then take over.
on behalf of the PPE-DE Group. - Mr President, I hope that we are on the way to a first reading agreement. I should like to thank the rapporteur, Mr Schlyter, for his excellent cooperative work on this report. I was delighted to hear that the Commission agrees with all our rapporteur's compromise amendments. It augurs well, indeed, for a first reading agreement.
Perfluorooctane sulfonates - PFOS - are chlorinated compounds with numerous applications in consumer products such as textiles and paper, are known for their repellent properties, amongst others, and are used daily in many consumer products. They also have some specific industrial applications in products as wide-ranging as microchips, fire-fighting foams, chromium plating and hydraulic fluids used in aviation. These chemical substances are known to be very toxic, persistent and bioaccumulative.
We have achieved several important changes to the draft proposal, which will bring greater protection for human health and the environment, especially in the area where the maximum threshold for the amount of PFOS that can be placed on the market as a substance or preparation has been substantially reduced from the Commission's original proposal.
I welcome the inclusion of PFOA - perfluorooctanic acid - in the scope of this directive. According to a recent OECD survey, the substance has a similar structure and toxicity to PFOS and thus should be phased out accordingly. Industry has voluntarily proposed to limit the use of PFOA by 2014, which in itself is a clear sign that our instincts were right to insist on its inclusion in the legislation.
The changes introduced by this House have improved the proposal, and Mr Schlyter's report is both balanced and objective. The report recognises that limited specific use derogations are needed for critical applications of substances for which no alternative currently exists, for example PFOS is essential in very small quantities in the semi-conductor sector and in hydraulic fluids used in aviation. The fact that the phasing-out of these will be based on a case-by-case review, taking into account new information on details of uses and on safer alternatives, is a constructive and realistic way to encourage the affected industries to actively seek alternatives.
In conclusion, it appears that this piece of legislation will go through under the Finnish Presidency and we can avoid tying these toxic chemicals up in the REACH queue.
on behalf of the PSE Group. - (HU) I welcome the compromise package drawn up by the Council and the European Parliament, which in many respects tightens the Commission's proposal. It is good to see that Parliament is so united on the question of banning or limiting a dangerous substance.
Health, the protection of the environment and the desire for a healthy life are more important than the narrow interests of industry. There is no longer any doubt as to the problem posed by chemical substances. Stricter regulation is necessary in the area of chemicals, and this is indeed the focus of REACH, which seeks to regulate not merely one particular substance but some 30 000 compounds. As regards today's proposal, it has been scientifically proven that perfluorooctane sulfonate is a hazardous substance. It endangers human health and is a persistent substance, one that does not biodegrade and is bio-accumulative, that is, it builds up in the body's cells. Its use must therefore be restricted.
I consider it an achievement that the substance is being banned in more areas than in the original proposal, and in other areas it can remain in use only during a period of transition. In the case of dangerous fires, fire-fighting foam may continue to be used for some time. If it is a question of saving human lives, then naturally we must use whatever is at hand. Over the longer term, however, it is vital that the chemical be replaced by substances that are not harmful to the human body. I consider it particularly forward-looking that the substitution principle has been built into this directive, which means - as everyone is no doubt aware - that the toxic chemical must be replaced by a different, harmless substance, and that research on and the introduction of such a substance is the responsibility of the manufacturer. Over the longer term, therefore, the use of PFOS will only be permitted where its replacement is impossible, and where it does not come into direct contact with the human body.
I hope that those who will now vote for the substitution principle in this directive will also vote for the substitution principle for other compounds as contained in the REACH directive.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking the rapporteur, Mr Schlyter, for his constructive cooperation. It is well known that the two of us do not always see eye to eye, but I welcome the fact that a vote is to be held tomorrow on a compromise that will enable agreement at first reading.
I also welcome the fact that the compromise disregards a number of the demands made by the Committee on the Environment, Public Health and Food Safety such as the precipitate inclusion of PFOA without a prior risk assessment. The toxicity of PFOS is undisputed, including by industry. After all, industry took it upon itself to dispense with the use of PFOS in particularly critical applications such as consumer goods.
Some sectors at the top end of the value-added chain, such as the aviation, aerospace and semiconductor industries, cannot dispense with the use of PFOS at present, however. A ban on PFOS or a derogation involving strict time limits would deprive some high-technology sectors of planning security. The Commission proposal already lays down appropriate derogations for this, and it is essential that these be retained until there is a suitable substitute.
The problem with PFOS is not the use of the substance in these sectors, however, but the fact that it is still found in old textiles such as carpets and clothing and reaches the environment via these.
I should like to make some concluding remarks on EU chemicals policy with regard to the forthcoming REACH debate. EU chemicals legislation must strike a balance between the socio-economically appropriate use of certain substances and high environmental standards. As with PFOS, derogations must always be possible where there are no suitable alternatives. After all, the objective of chemicals policy must be the safe, risk-based handling of chemicals rather than the ideological policy of complete chemical bans.
I hope that the Commissioner will remain committed to a sound chemicals policy in future, too.
on behalf of the GUE/NGL Group. - (SV) Mr President, Commission, ladies and gentlemen, we are about to decide on the restriction of the hazardous and harmful substances perfluorooctane sulphonate (PFOS) and the closely-related perfluorooctanic acid (PFOA).
I am especially pleased that there is such broad support for the sterling work done by my compatriot Mr Schlyter. Good work, Carl!
I think that we need to remember this shared vision when, later this autumn, we take another extremely important decision - both for the environment and for our health - namely that relating to the chemicals legislation known as REACH. I hope that on that occasion we will again see great support across the political spectrum from left to right and from the Commission to the Council of Ministers.
As already mentioned, PFOS is a hazardous substance. It is bioaccumulative, which means that it stays in the environment and our bodies for a long time. A study of people from 17 countries by the World Wide Fund for Nature found that PFOS and six other perfluorinated compounds were present in people's bodies. It is thus high time that there was a restriction. I am therefore pleased to see that Mr Schlyter and an in principle unanimous Committee on the Environment, Public Health and Food Safety have tightened up the threshold value for how much PFOS may be in use in the market. I would also have liked to see the committee adding in clearer specifications of dates for when PFOS is to be phased out from the market. Apart from this reservation, this is, in my opinion, an excellent report that I and my group, the Confederal Group of the European United Left/Nordic Green Left, look forward to voting in favour of.
I would like to finish where I began. For Parliament to place restrictions on substances that are hazardous to health and to the environment is a good thing. It is also absolutely wonderful that there is such broad support for these measures. I hope, therefore, that we can keep this in mind when we decide on REACH later this autumn. Let us also, on that occasion, see broad support for powerful legislation on chemicals.
(DE) Mr President, Commissioner, ladies and gentlemen, I, too, should like to echo the previous speakers' thanks to the rapporteur.
Ladies and gentlemen, imagine you are the mother or father of a young child, and your district health authority tells you the drinking water that you yourself have been drinking for months, even years, is no longer to be used for preparing baby foods or for your children on account of very high concentrations of PFOS. Imagine you are the mayor of a medium-sized town and have to spend several million euro in public funds - taxpayers' and fee payers' money - on removing the PFOS from drinking-water supplies. Then you would certainly have a major problem.
This is what happened a few weeks ago in my electoral region, South Westphalia. We have major problems with PFOS, and the cause does not lie at local level. Instead, we have found that the trail of this massive contamination leads to other Member States - probably Belgium and the Netherlands.
There is a high likelihood, therefore, of problems of the kind currently faced by parents and local-government officials in my region occurring in many other regions of Europe, too, when one looks more closely. For this reason, we must now ascertain the exact cause in this specific case and, in the event that declarations have been altered illegally, we must investigate this. We must also tackle the root of the problem, however, as the concentration is particularly high in this case. This substance has even been found in Antarctica and at the source of the Rhine, where there is no industry whatsoever.
We have to look at this very carefully. That is why I am pleased that we have managed to elaborate and improve the Commission proposal, and that we have deleted a number of unjustified derogations - such as the one for fire-fighting foams, for which there are alternatives. We have now reached a good compromise, and should support it.
Mr President, Commissioner, Mr Schlyter rightly deserves our congratulations for his excellent report, which I fully support. Arguably the most important aspect of this legislative proposal is that the story of PFOS is unfortunately one of shame for EU and international consumer protection, and one that should never be allowed to be repeated. Although PFOS were well known to be persistent bioaccumulative toxic compounds, they were extensively used in numerous consumer products and in various industrial applications for decades. This has resulted in the irreversible contamination of the environment and of both animals and humans.
Let us all hope that the directive under consideration here will be fully implemented as soon as possible, but let us at the same time remember that appropriate legislation will also be needed to deal with the hundreds of other perfluorinated compounds which are also very toxic and which today are more or less freely allowed to poison us and will continue to do so in the foreseeable future.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by giving my sincere thanks to Mr Schlyter for his report, which shows great commitment. PFOS, a halogenated hydrocarbon, is toxic to humans, and also both carcinogenic and mutagenic.
There are no scientific limit values for this category of substances, only empirical threshold values. These substances are not biodegradable, they are fat soluble and, once produced, they persist almost indefinitely. In addition, once they have been absorbed by the human body, it is virtually impossible for it to eliminate them.
It is highly likely that PFOA has a very similar or identical effect in medical and toxicological terms, even though the body of scientific data on this does not yet have any conclusive evidential value. REACH will probably apply to this, and the substitution principle will play a decisive role, although, personally, I always have reservations about this. For all my enthusiasm for the economy and for value added, as a Christian I do not want to balance value added against human life.
I am alarmed by the values of these chemicals measured in both marine and freshwater fish. Now - rightly and with a clear conscience - we are going further than the original proposal of the Commission and the Council. The threshold value has been lowered massively by almost two powers of ten. The number of derogations for chromium plating has been reduced significantly. Logically, the derogation for fire-fighting foams has been deleted, as unlimited quantities of these can be released into the environment. The derogation for closed systems has been deleted, as it is scarcely possible to prove that these are sealed.
On the whole, I should like to express my thanks for the constructive cooperation I have enjoyed, and above all for the speed at which this issue has been dealt with, since we were able to reach a workable compromise in less than three months.
Mr President, ladies and gentlemen, I should like to discuss the issue of PFOA briefly, and then go on to make a very fundamental point.
The final decision has not yet been taken in the matter of PFOA. It was not possible to include a ban on these substances in the Directive, as we are not in possession of a satisfactory risk assessment or an impact assessment. An international risk assessment is being carried out at present at OECD level, however. Naturally, we shall look at the results carefully and make any necessary proposals.
I live in the same German Land as the honourable Member Mr Liese and have been following the case he described myself with great interest. All I can say today is that, although the investigations by the German authorities have not been concluded, I have the very strong impression that this is a case of environmental crime, plain and simple. Contrary to the law in force, toxic substances have been introduced into the environment. Whether these Directives could have prevented this is a different story. Nevertheless, I think it important that Mr Liese referred to this case, as it confirms explicitly once more the kind of risks he described.
In a modern industrial society, it is inevitable that we have to live with certain risks. The question as to which risks we consider acceptable and which we do not is one on which we have to keep deciding anew. There is a series of assessment benchmarks that can help us make this decision.
I should like to mention one risk that I do not accept - and here I am speaking as the Commissioner for Industry. I do not accept the argument that we must accept the risk of highly toxic substances in our environment because investments have been made. I do not accept the argument that we must accept such substances because they lead to revenue generation. I do not even accept the argument - even if this does not make me any friends - that we must use these substances so that jobs are not lost. I consider wholly inappropriate this comparison between jobs in industry and the use of toxic substances for which alternatives exist. In situations such as this, the decision can only be to protect human beings and the environment unconditionally from avoidable risks.
This is the line that underlies my policy, at least, on all these issues. The House will notice this when we come to discuss the most important, extensive and modern chemicals legislation in the world - namely REACH - shortly in plenary.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.